COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00162-CV


IN THE INTEREST OF C.L.R. AND
C.R., CHILDREN




                                     ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      On May 3, 2011, Appellant Q.K.R. filed a notice of appeal from the trial

court’s judgment, which was signed on June 14, 2010. On May 16, 2011, we

sent a letter to Appellant stating our concern that we may be without jurisdiction

because no post-judgment motion was filed to extend the appellate deadline,

making the notice of appeal due July 14, 2010, and thus untimely when filed

almost a year later. See Tex. R. App. P. 25.1, 26.1. We informed Appellant that


      1
       See Tex. R. App. P. 47.4.
unless he, or any party desiring to continue the appeal, filed a response showing

a reasonable explanation for the late filing of the notice of appeal, on or before

May 26, 2011, the appeal would be dismissed for want of jurisdiction. See Tex.

R. App. P. 42.3(a), 44.3.     Appellant filed a response, but it does not show

grounds for continuing the appeal. Because Appellant’s notice of appeal was

untimely, we have no jurisdiction to consider this appeal.         Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: June 16, 2011




                                         2